 Case 2:19-cv-14851-JMV-JAD Document 1 Filed 07/09/19 Page 1 of 6 PageID: 1



LITE DEPALMA GREENBERG, LLC
Joseph J. DePalma
570 Broad Street, Suite 1201
Newark, New Jersey 07102
Telephone: (973) 623-3000
Facsimile: (973) 623-0858
jdepalma@litedepalma.com

Attorneys for Plaintiff

[Additional counsel on signature page]

                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

                                               :   Civil Action No.
 AVAILABLE TRADE                               :
 INTERNATIONAL, LLC,                           :
                                               :
                          Plaintiff,           :
                                               :
                 v.                            :                    COMPLAINT
                                               :
 TEKNO PRODUCTS, INC.,                         :
                                               :
                          Defendant.           :
                                               :

                                           COMPLAINT

       Plaintiff Available Trade International, LLC (“Plaintiff” or “ATI”), through undersigned

counsel, hereby sues Defendant Tekno Products, Inc. (“Defendant” or “Tekno”), a New Jersey

corporation, and alleges as follows:

                                   JURISDICTION AND VENUE

       1.      This Court has diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332

because Plaintiff is a citizen of the State of Florida and Defendant is a citizen of a different state,

New Jersey, and the matter in controversy exceeds the sum or value of $75,000.00, exclusive of

interest and costs.
 Case 2:19-cv-14851-JMV-JAD Document 1 Filed 07/09/19 Page 2 of 6 PageID: 2



       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2) because

Defendant Tekno is located and resides in this judicial district and a substantial part of the events

or omissions giving rise to Plaintiff ATI’s claims occurred in this judicial district.

                                          THE PARTIES

       3.      Plaintiff ATI is a limited liability company organized under the laws of the State of

Florida. ATI’s principal place of business is in Miami, Florida. ATI has one member: Ryan Vail,

the president/owner of ATI, who is a citizen of the state of Florida.

       4.      Plaintiff ATI is in the business of providing domestic and international freight and

logistical services to its customers located around the United States.

       5.      Defendant Tekno is a corporation organized under the laws of the State of New

Jersey. Tekno’s principal place of business is in Rutherford, New Jersey.

       6.      Tekno is in the business of developing, marketing, and manufacturing products for

several United States retailers. Tekno is well known for the manufacturing of products featured on

the Home Shopping Network.

                                      GENERAL ALLEGATIONS

       7.      On or about July 3, 2018, Tekno contacted and hired ATI to provide logistical

services. Namely, to pick up shipments from Tekno’s warehouse and deliver the products to

different warehouses and distribution centers throughout the United States.

       8.      The parties quickly developed a course of dealing whereby Tekno would send ATI

the details for a shipment, ATI would send Tekno the rates for a specific pick up via e-mail, and

Tekno would expressly accept or decline ATI’s offer or, in the alternative, not respond. There was

a mutual understanding between the parties that Tekno’s failure to respond meant it had no

objection to the rates proposed by ATI.




                                                  2
 Case 2:19-cv-14851-JMV-JAD Document 1 Filed 07/09/19 Page 3 of 6 PageID: 3



       9.      Once the delivery was successfully made, ATI would formalize the transaction and

send Tekno an invoice for services rendered (the “Unpaid Invoices”). True and correct copies of

the Unpaid Invoices are attached as Composite Exhibit A.

       10.     The terms of the Unpaid Invoices required payment to be made to ATI within 15

days from the invoice date. See Ex. A. Any late payments were subject to a two percent late fee

for each week payment was not received.

       11.     On several occasions, through no fault of ATI, the pick-up and/or delivery of

Tekno’s goods was delayed. Such delays caused ATI to incur additional unanticipated costs. At

all times material hereto, ATI informed Tekno in writing of any issues or delays via e-mail and

included any additional costs in its invoices.

       12.     Despite ATI’s good faith attempts to collect payment from Tekno for the past due

balance of $168,282.00, Tekno has failed to provide any form of payment to ATI.

       13.     All conditions precedent to this action have occurred, been performed or satisfied,

or have otherwise been waived or excused.

       14.     ATI has retained the undersigned attorneys to represent it in this action and is

obligated to pay them reasonable attorneys’ fees and costs for their services.

                                COUNT I – BREACH OF CONTRACT

       15.     ATI repeats and realleges each and all of the allegations contained in paragraphs 1-

14 above as though fully set forth herein.

       16.     Each Unpaid Invoice constitutes a contract between ATI and Tekno for the purpose

of providing logistical services.

       17.     Tekno materially breached its contracts with ATI by failing to pay ATI for the past

due balance on the Unpaid Invoices.




                                                 3
 Case 2:19-cv-14851-JMV-JAD Document 1 Filed 07/09/19 Page 4 of 6 PageID: 4



       18.     As a direct and proximate cause of Tekno’s failure to pay ATI, ATI has been

damaged.

                                 COUNT II – ACCOUNTS STATED

       19.     ATI repeats and realleges each and all of the allegations contained in paragraphs 1-

14 above though fully set forth herein.

       20.     ATI and Tekno entered into a business transaction on several occasions beginning

around July 2018 for freight services, as evidenced by the Unpaid Invoices.

       21.     The Unpaid Invoices establish an agreement between ATI and Tekno as to the

amount due totaling $168,282.00 plus a two percent late fee for each week the invoices went

unpaid. See Ex. A.

       22.     The account was in fact stated or agreed to by Tekno.

       23.     To date, the balance on the Unpaid Invoices remains outstanding.

                               COUNT III – UNJUST ENRICHMENT

       24.     ATI repeats and realleges each and all of the allegations contained in paragraphs 1-

14 above as though fully set forth herein.

       25.     ATI conferred a benefit on Tekno by providing freight services for Tekno on

several occasions.

       26.     Tekno received the benefit of ATI’s services at ATI’s expense.

       27.     The circumstances are such that it would be unjust for Tekno to retain such valuable

benefits for ATI’s services without compensating ATI.

                                 COUNT IV – QUANTUM MERUIT

       28.     ATI repeats and realleges each and all of the allegations contained in paragraphs 1-

14 above as though fully set forth herein.




                                                4
 Case 2:19-cv-14851-JMV-JAD Document 1 Filed 07/09/19 Page 5 of 6 PageID: 5



       29.     ATI provided freight services to Tekno in good faith on several occasions.

       30.     Tekno accepted the services rendered by ATI, as evidenced by the Unpaid Invoices.

       31.     In the ordinary course of common events, a reasonable person receiving such a

benefit would normally expect to pay the reasonable value for the services ATI provided to Tekno.

Nonetheless, to date, Tekno has failed to remit payment to ATI for the freight services it provided,

and the costs incurred connect therewith.

                                        RELIEF REQUESTED

       WHEREFORE, Plaintiff Available Trade International, LLC demands a judgment against

Defendant Tekno Products for compensatory damages of $168,282.00 plus the two percent late

fee for each week the Unpaid Invoices have remained outstanding, an award of pre- and post-

judgment interest, and such other and further relief as this Court deems proper and just.


                                            LITE DEPALMA GREENBERG LLC


 Dated: July 9, 2019                          /s/ Joseph J. DePalma
                                            Joseph J. DePalma
                                            570 Broad Street, Suite 1201
                                            Newark, New Jersey 07102
                                            Telephone: (973) 623-3000
                                            Facsimile: (973) 623-0858
                                            jdepalma@litedepalma.com

                                            CAREY RODRIGUEZ
                                            MILIAN GONYA, LLP
                                            Juan J. Rodriguez
                                            1395 Brickell Avenue, Suite 700
                                            Miami, Florida 33131
                                            Telephone: (305) 372-7474
                                            Facsimile: (305) 372-7475
                                            Email: jrodriguez@careyrodriguez.com

                                            Attorney for Plaintiff




                                                 5
 Case 2:19-cv-14851-JMV-JAD Document 1 Filed 07/09/19 Page 6 of 6 PageID: 6



                       LOCAL CIVIL RULE 11.2 CERTIFICATION

       Pursuant to Local Civil Rule 11.2, I hereby certify that the matter in controversy is not

related to any other action, pending arbitration or administrative proceeding currently pending in

any court.

       I hereby certify that the following statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.



                                            LITE DEPALMA GREENBERG LLC


 Dated: July 9, 2019                          /s/ Joseph J. DePalma
                                            Joseph J. DePalma
                                            570 Broad Street, Suite 1201
                                            Newark, New Jersey 07102
                                            Telephone: (973) 623-3000
                                            Facsimile: (973) 623-0858
                                            jdepalma@litedepalma.com

                                            CAREY RODRIGUEZ
                                            MILIAN GONYA, LLP
                                            Juan J. Rodriguez
                                            1395 Brickell Avenue, Suite 700
                                            Miami, Florida 33131
                                            Telephone: (305) 372-7474
                                            Facsimile: (305) 372-7475
                                            Email: jrodriguez@careyrodriguez.com

                                            Attorney for Plaintiff




                                                6
